Order, Supreme Court, New York County (Pécora, J.), entered January 13, 1981, unanimously reversed, on the law, and defendants-appellants’ motion to dismiss the complaint granted, without prejudice however to a motion by plaintiffs-respondents at Special Term to replead in a more definite and certain manner, with costs and disbursements. So far as can be ascertained from a rather vague and sketchy complaint, plaintiffs have sued for breach of several contracts said to have been made between the individual plaintiff and some of the defendants; the rights in the contract seem to have been assigned by plaintiff to a corporation other than the corporate coplaintiff and by it in'turn to the eoplaintiff; and the suit is to recover from some of the defendants certain profits paid to some of the defendants instead of to plaintiffs. Special Term’s decision included a grant of a part of defendants’ motion; to join the interim assignee-assignor corporation as a necessary party to the *760suit. We are given no clear explanation of the individual plaintiff’s standing to sue, which seems at a glance not to square with the two assignments mentioned. An accounting is sought, though we are not told the nature of the fiduciary relationship on which such relief may be based. There is an unexplained demand for punitive damages. Dates of claimed breaches are not specified, which makes it impossible to evaluate properly defendants’ claim that some of the relief sought has been outlawed by passage of time. Plaintiffs have given us only bits and pieces of a complaint which, even when read in full, states no complete cause of action. Perhaps they may be able to supply some of the missing elements in a new complaint, for which purpose they may apply to Special Term. Concur — Carro, J. P., Markewich, Silverman, Bloom and Fein, JJ.